                                         Case 5:17-cv-00220-LHK Document 1443 Filed 01/25/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9                                 NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION,                          Case No.17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                          ORDER GRANTING QUALCOMM’S
                                                                                            ADMINISTRATIVE MOTION TO
                                  14             v.                                         SEAL
                                  15     QUALCOMM INCORPORATED,                             Re: Dkt. No. 1432

                                  16                     Defendant.
                                  17

                                  18          Applying the compelling reasons standard, the Court rules on Qualcomm’s motion to seal

                                  19   as follows:

                                  20
                                                 Document                         Portions of Pages                  Ruling
                                  21
                                        FTC’s Shapiro Rebuttal          Selected portions of pages 10-11        GRANTED.
                                  22    Trial Demonstrative
                                        CX4401                          Selected portions of pages 001-002,     GRANTED.
                                  23                                    005, 008, 011
                                  24    Injung Lee Deposition           Selected portions of 227:20-23          GRANTED.
                                              Qualcomm shall publicly file redacted versions of these documents consistent with the
                                  25
                                       Court’s sealing rulings by January 28, 2019, at 12:00 p.m.
                                  26
                                       IT IS SO ORDERED.
                                  27
                                                                                        1
                                  28
                                       Case No. 17-CV-00220-LHK
                                       ORDER GRANTING QUALCOMM’S ADMINISTRATIVE MOTION TO SEAL
                                         Case 5:17-cv-00220-LHK Document 1443 Filed 01/25/19 Page 2 of 2




                                   1

                                   2   Dated: January 25, 2019

                                   3                                        ______________________________________
                                                                            LUCY H. KOH
                                   4                                        United States District Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                             2
                                  28
                                       Case No. 17-CV-00220-LHK
                                       ORDER GRANTING QUALCOMM’S ADMINISTRATIVE MOTION TO SEAL
